Citation Nr: 1045483	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-18 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for headaches.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder or depression.

4.  Entitlement to service connection for drug sensitivity as 
secondary to fibromyalgia or an acquired psychiatric disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to September 
1988.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) located in Winston-
Salem, North Carolina that denied entitlement to service 
connection for fibromyalgia, an acquired psychiatric disorder, to 
include bipolar disorder or depression, and drug sensitivity 
secondary to fibromyalgia or an acquired psychiatric disorder, 
and that denied the Veteran's application to reopen a claim of 
entitlement to service connection for headaches.

In August 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  A transcript of the proceeding 
has been associated with the claims file.

Regardless of the decision of the RO as to whether to reopen a 
previously denied claim of entitlement to service connection, the 
Board must find new and material evidence in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  With regard to the Veteran's application to 
reopen her claim for service connection for headaches, the Board 
has determined that new and material evidence has been received, 
as explained below.

The claim for service connection for headaches, to include as 
secondary to radiation exposure, is reopened.  The reopened claim 
and the claims for service connection for fibromyalgia, an 
acquired psychiatric disorder, to include bipolar disorder or 
depression, and drug sensitivity secondary to fibromyalgia or an 
acquired psychiatric disorder are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  By an RO decision dated October 1994, the Veteran's claim of 
service connection for headaches was denied on the basis that the 
condition preexisted service and was not aggravated by service.

2.  Evidence received since the October 1994 RO decision is not 
cumulative or redundant, and does raise a reasonable possibility 
of substantiating the claim of entitlement to service connection 
for headaches.


CONCLUSIONS OF LAW

1.  The October 1994 RO decision denying the Veteran's claim of 
service connection for headaches is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of service connection for headaches has been received.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's application to reopen her claim for service 
connection for headaches has been granted, and the reopened claim 
is being remanded for further development as discussed below.  As 
such, the Board finds that any error related to the VCAA on this 
claim is moot.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2010).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  Id.

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for headaches.  After a review of the evidence of 
record, the Board finds that new and material evidence has been 
submitted, and the claim is therefore reopened.

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).

According to the Court, in order to reopen a previously and 
finally disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  When determining whether the claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

In an October 1994 RO decision, the Veteran's claim of 
entitlement to service connection for headaches was denied on the 
basis that the condition preexisted service and was not 
aggravated by service.  Of record at the time of the rating 
decision were the Veteran's service treatment records (including 
records from her period of service in the reserves through 1994) 
and a June 1994 general VA examination report.  The Veteran's 
January 1987 report of medical history reflects that she reported 
a history of headaches associated with frequent colds.  The 
Veteran's service treatment records reflect that in March 1987, 
the Veteran complained of a sore throat and headache for five 
days and was diagnosed with an upper respiratory infection, and 
that in June 1987 she complained of photophobia for two days.  
The August 1988 separation report of medical history also noted 
the Veteran's history of frequent headaches with colds.  The June 
1994 VA examination report reflects that the Veteran complained 
of migraine headache that the examiner noted "did not occur 
while in the military as far as I could tell."  A diagnosis of a 
history of atypical migraine encephalalgia was recorded.

Since the final October 1994 RO decision, new evidence associated 
with the claims file consists of (1) a July 1997 VA examination 
report (brain and spinal), (2) VA treatment records dated from 
April 2003 to September 2003 from the Canton, Ohio VA medical 
center (VAMC), and dated from September 2006 to November 2006 
(printed in March 2008) from the Jacksonville, Florida CBOC and 
the Fayetteville, North Carolina VAMC, and (3) private treatment 
records dated from September 2001 to January 2003, and from 
February 2007 to July 2007.  The July 1997 VA examination report 
reflects that the Veteran complained of frequent headaches twice 
per week lasting up to 1 1/2 days, that the examiner noted her 
history of headaches noted in her service treatment records as 
associated with sinus troubles, and that the Veteran reported 
that she had the headaches without any sinus trouble and that 
they often occurred with stress.  A diagnosis of stress-induced 
migraine headaches, rule-out space occupying lesion of the brain 
was recorded.  Also, the newly associated private treatment 
records reflect complaints of headaches and diagnoses of migraine 
headaches during the period on appeal.  See Private Treatment 
Records, February 2007, April 2007, July 2007; see also Private 
Treatment Records, December 2002, January 2003; VA Treatment 
Record, September 2006;

Therefore, as newly associated private treatment records from the 
period on appeal show diagnosed migraine headaches not 
necessarily relating to sinus troubles, and as other newly 
associated VA and private treatment records and the July 1997 VA 
examination report dated prior to the period on appeal also 
reflect diagnosed migraine headaches not related to sinus 
troubles, in light of the Veteran's service treatment records 
already of record showing complaints of headaches and photophobia 
in service, the Board concludes that the newly submitted evidence 
satisfies the low threshold requirement for new and material 
evidence.  As such, the claim is reopened.

At this point, however, the Board will not adjudicate the 
reopened claim, as further development is necessary.


ORDER

As new and material evidence has been submitted regarding the 
Veteran's claim of entitlement to service connection for 
headaches, the Veteran's claim is reopened; to that extent only, 
the appeal is granted.


REMAND
A.  Headaches

The Veteran claims that she experiences headaches as a result of 
service, to include as a result of exposure to ionizing 
radiation.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development is 
necessary prior to adjudication of this claim.  

There are three ways to establish service connection for a 
condition claimed to be attributable ionizing radiation exposure.  
See 38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. §§ 3.309(d), 
3.311 (2010).

First, VA has identified certain diseases in 38 C.F.R. § 
3.309(d)(2) that are presumed to be the result of radiation 
exposure with regard to certain "radiation-exposed veterans" 
defined in paragraph (d)(3) of the regulation.  See also 38 
U.S.C.A. § 1112(c) (West 2002).  The Board acknowledges that the 
Veteran's DD Form 214 reflects that her military occupational 
specialty was that of a nuclear bomb technician, and that a DD 
Form 1141 reflects that she was exposed to 0.046 rem of ionizing 
radiation while serving on a naval base in Sigonella, Italy.  The 
Board notes, however, that her service in Italy does not meet the 
definition of a "radiation exposed veteran" for purposes of the 
presumptive service connection provisions of 38 C.F.R. § 
3.309(d).  Furthermore, the Board notes that headaches and 
migraines are not listed among the diseases for which presumptive 
service connection may be granted under 38 C.F.R. § 3.309(d)(2) 
even if she did constitute a "radiation exposed veteran" for 
purposes of the regulation.

Second, when a "radiogenic disease" listed in 38 C.F.R. 
§ 3.311(b)(2) first becomes manifest after service, and it is 
contended that the disease resulted from exposure to ionizing 
radiation during service, various development procedures must be 
undertaken in order to establish whether or not the disease 
developed as a result of exposure to ionizing radiation.  38 
C.F.R. § 3.311(a)(1) (2010).  Specifically, VA must request 
certain radiation dose information and then refer the claim to 
the Under Secretary for Benefits for further consideration.  38 
C.F.R. § 3.311(a)(2) and (b)(1) (2010).  

"38 C.F.R. § 3.311(b) does not provide presumptive service 
connection for 'radiogenic diseases.'  Rather, it outlines a 
procedure to be followed in adjudicating a claim for service 
connection for such diseases."  Ramey v. Brown, 9 Vet. App. 40, 
45 (1996), affirmed sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997).  

The Board notes that headaches and migraines are not among the 
list of the radiogenic diseases identified in 38 C.F.R. 
§ 3.311(b)(2), and there is no competent evidence otherwishe 
suggesting that her claimed disabilities constitute radiogenic 
diseases.  Therefore, the Board finds that the development 
procedures set forth in 38 C.F.R. § 3.311 are not applicable.  
See Ramey, supra.

If a disease may not be service-connected under the presumptive 
provisions of 38 C.F.R. § 3.309 or under the procedures set forth 
in § 3.311, a veteran is not foreclosed from proving direct 
service connection.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).

As noted above, the Veteran's service treatment records reflect 
complaints of headaches and photophobia, and her post-service 
treatment records dated through July 2007 reflect complaints of 
headaches and photophobia and diagnosed migraine headaches.

Although there are two VA examination reports of record dated in 
June 1994 and July 1997 that do reflect notations regarding the 
Veteran's headaches or migraines, the Board notes that neither of 
these examinations were provided specifically with regard to the 
Veteran's claimed headaches, and neither examination report 
addresses whether there is any relationship between the Veteran's 
post-service diagnosed migraines and her in-service complaint of 
headaches in March 1987 and photophobia in June 1987.  Also, 
neither of these examination reports provides any opinion as to 
whether the Veteran's headaches or migraines preexisted service 
and were aggravated by service, or whether they were caused by 
her in-service radiation exposure.  Therefore, the Board finds 
that a remand is necessary to address the nature and etiology of 
the Veteran's diagnosed migraine headaches, including to whether 
they preexisted service and were aggravated by service, and to 
address whether they are otherwise related to service.  See 38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006) (VA medical examination is required where 
evidence "indicates" that "symptoms of a disability" may be 
related to service).

In addition, the Board notes that in an August 2007 statement, 
the Veteran identified VA treatment records dated from January 
2004 to present at the Jacksonville, Florida CBOC and the 
Fayetteville, North Carolina VA medical center (VAMC) as relating 
to all of her claims.  The Board notes, however, that the only VA 
treatment records associated with the claims file from this 
period are dated from September 2006 to November 2006.  VA has a 
duty to assist the Veteran in obtaining all potentially relevant 
documents to substantiate a claim, including medical evidence 
either to verify or not verify the claim.  38 U.S.C.A. 
§ 5103A(a)(1), (b) (West 2002); 38 C.F.R.§ 3.159(c) (2010).  
Therefore, an attempt should be made to obtain all relevant VA 
treatment records from the Jacksonville, Florida CBOC and the 
Fayetteville, North Carolina VAMC dated from January 2004 to 
present, and to associate them with the claims file.  See Dunn v. 
West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA are 
considered constructively part of the record and should be 
associated with the claims file); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

B.  Fibromyalgia

The Veteran claims that she has fibromyalgia as a result of 
service, to include as a result of exposure to ionizing 
radiation.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development is 
necessary prior to adjudication of this claim.  

As an initial matter, as noted above, the Veteran does not 
constitute a "radiation exposed veteran" for purposes of 
38 C.F.R. § 3.309(d), and fibromyalgia is not one of the diseases 
for which presumptive service connection may be granted under 
that regulation.

Also, the Board notes that fibromyalgia does not constitute one 
of the "radiogenic diseases" defined in 38 C.F.R. § 3.311 and, 
therefore, the Board finds that those development procedures do 
not apply.

As noted above, however, the Veteran is not precluded from 
proving direct service connection.  See Combee, supra.

The Board notes that a September 2006 VA treatment record 
reflects that the Veteran complained "I hurt all over" and that 
she experienced this pain for approximately six years.  Also, the 
Board notes that the Veteran's problem list shown in her VA 
treatment records (printed in March 2008) reflects diagnosed 
neuralgia.  In addition, the Veteran testified at the Board 
hearing that, apparently several years ago, she had been 
diagnosed with fibromyalgia.  Also, the Board notes that a 
February 1987 service treatment record reflects complaints of 
right ankle pain noted as occurring without any precipitating 
injury and a diagnosis of arthralgia was recorded.  In service, 
her September 1987 report of medical history as well as her 
August 1988 separation report of medical history reflect that the 
Veteran checked the box indicating that she experienced swollen 
or painful joints.  The Veteran was never provided with a VA 
examination, however, relating to her claimed fibromyalgia.  In 
light of the Veteran's recent complaints of generalized pain and 
diagnosis of neuralgia (VAMC problem list, March 2008), the Board 
finds that the evidence of record meets the low threshold 
requirement for a VA examination, and that a remand is necessary 
so that the Veteran may be afforded an examination to ascertain 
the nature and etiology of her claimed fibromyalgia.  See 38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006) (VA medical examination is required where 
evidence "indicates" that "symptoms of a disability" may be 
related to service).

C.  Acquired Psychiatric Disorder, to include Depression

The Veteran claims that she has an acquired psychiatric disorder, 
to include bipolar disorder or depression, that is related to her 
active service, to include as secondary to the fibromyalgia she 
claims to have incurred in service, and that she claims, in the 
alternative, secondary to ionizing radiation exposure.  See 
Statement, August 2007; Notice of Disagreement, October 2008.  
After a thorough review of the Veteran's claims folder, the Board 
has determined that additional development is necessary prior to 
adjudication of this claim.  

As an initial matter, the Board notes that the issue on appeal 
has been recharacterized more broadly by the Board from 
depression to an acquire psychiatric disorder, to include bipolar 
disorder or depression, in light of recent VA treatment records 
reflecting diagnosed bipolar disorder.  See, e.g., VA Treatment 
Record, September 2006; see also Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009).

As noted above, the Veteran does not constitute a "radiation 
exposed veteran" for purposes of 38 C.F.R. § 3.309(d), and 
psychiatric disorders are not among the diseases for which 
presumptive service connection may be granted under that 
regulation.

Also, the Board notes that psychiatric disorders do not 
constitute "radiogenic diseases" as defined in 38 C.F.R. 
§ 3.311 and, therefore, the Board finds that those development 
procedures do not apply.

As noted above, however, the Veteran is not precluded from 
proving direct service connection.  See Combee, supra.

A September 2006 VA treatment record reflects a diagnosis of 
bipolar disorder not otherwise specified.  Shortly after service 
but beyond the one-year presumptive period for service 
connection, the Board notes that private treatment records dated 
March 1994 to June 1994, and several reservist treatment records 
dated from April 1994 to August 1994, reflect that the Veteran 
was diagnosed with, among other thing, depression and anxiety, 
and that she had reported suicidal thoughts.  See, e.g., Private 
Treatment records, Anchor Family Health Center, March 29, 1994,  
Rohlf Memorial Clinic, June 1994; Service (reservist) Treatment 
Records, April 1994, August 1994.  Effective August 1994, the 
Veteran was found to be not qualified for reservist duty due to, 
among other things, diagnosed major depression, and she was 
discharged from service in the naval reserves.

The Veteran has never been provided with a VA examination 
relating to her claimed acquired psychiatric disorder, to include 
bipolar disorder or depression.  In light of the evidence of a 
current psychiatric disorder, as well as the evidence of 
diagnosed depression and anxiety shortly after her active 
service, the Board finds that a remand is necessary in order to 
afford the Veteran a VA examination to ascertain the nature and 
etiology of her claimed psychiatric disorder, to include bipolar 
disorder or depression, to include whether it is secondary to her 
claimed fibromyalgia or directly related to service.  See 38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006) (VA medical examination is required where 
evidence "indicates" that "symptoms of a disability" may be 
related to service).

D.  Drug Sensitivity

The Veteran has also claimed that she has a current drug 
sensitivity disability resulting from medications prescribed to 
treat her fibromyalgia and acquired psychiatric disorder.  See, 
e.g., Board Hearing Transcript, August 2010 at 24-28; Statement, 
August 2007.  The Board finds this issue to be inextricably 
intertwined with the Veteran's claims for service connection for 
fibromyalgia and an acquired psychiatric disorder that are being 
remanded for further development.  Therefore, the issue of 
service connection for drug sensitivity must be also remanded 
with the fibromyalgia and acquired psychiatric disorder claims 
for appropriate development.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (finding that two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all of the Veteran's VA 
treatment records dated from 2004 to present 
from the Jacksonville, Florida CBOC, and the 
Fayetteville, North Carolina VAMC and 
associate them with the claims file.  If the 
records are found to be unavailable, please 
note such unavailability in the claims file.

2.  After the above development has been 
completed, schedule the Veteran for a new VA 
examination to clarify the nature and 
etiology of the Veteran's claimed headaches.  
The examiner should specifically respond to 
the following inquiries:

a.	As to each headache disorder identified on 
examination, did such disorder preexist the 
Veteran's active service from 1987 and 1988?

b.	If so, please opine as to whether such 
disorder was aggravated during that period of 
service?

c.	If not, please opine as to whether the 
disorder had its onset in service or is 
otherwise related to service.

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
specifically indicate that it has been 
reviewed.  The examiner must provide a 
complete rationale for all findings.  If the 
examiner concludes that the Veteran's 
headaches were not incurred in or aggravated 
by service, the examiner should explain, in 
detail, the reasoning behind this 
determination.

3.  After any outstanding VA treatment 
records dated from 2004 to present have been 
associated with the claims file, schedule the 
Veteran for a new VA examination to clarify 
the nature and etiology of the Veteran's 
claimed fibromyalgia condition.  Please ask 
the examiner to opine as to whether any 
fibromyalgia, myalgia, or neuralgia 
identified on examination is "at least as 
likely as not" (meaning a likelihood of at 
least 50%) related to the Veteran's active 
service.

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
specifically indicate that it has been 
reviewed.  All necessary tests and studies 
should be conducted.  The examiner must 
provide a complete rationale for all 
findings.  If the examiner concludes that any 
fibromyalgia, other myalgia, or neuralgia 
identified on examination is not related to 
service, the examiner should explain, in 
detail, the reasoning behind this 
determination.

4.  After any outstanding VA treatment 
records dated from 2004 to present have been 
associated with the claims file, schedule the 
Veteran for a new VA examination to clarify 
the nature and etiology of the Veteran's 
claimed acquired psychiatric disorder, to 
include depression or bipolar disorder.  
Please ask the examiner to opine as to 
whether any psychiatric disorder identified 
on examination is "at least as likely as 
not" (meaning a likelihood of at least 50%) 
related to the Veteran's active service.  
Also, please provide an opinion as to whether 
it is "at least as likely as not" secondary 
to any diagnosed fibromyalgia, myalgia or 
neuralgia.

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
specifically indicate that it has been 
reviewed.  All necessary tests and studies 
should be conducted.  The examiner must 
provide a complete rationale for all 
findings.  If the examiner concludes that any 
psychiatric disorder identified on 
examination is not related to service or to 
any diagnosed fibromyalgia, myalgia, or 
neuralgia, or to any in-service ionizing 
radiation exposure, the examiner should 
explain, in detail, the reasoning behind this 
determination.

5.  Once the aforementioned development is 
complete, perform any additional development 
necessary, and then readjudicate all of the 
Veteran's claims.  If the Veteran's claims 
remain denied, she should be provided with a 
Supplemental Statement of the Case (SSOC).  
After the Veteran has been given the 
applicable time to submit additional 
argument, the claims should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


